This cause comes on to be heard upon a motion to dismiss the proceeding in error, filed by the defendants in error for the reason, among other things, that:
"The judgment from which the appeal herein is prosecuted is a joint judgment, and O.M. Hite, J.A. Dinkler, Louis E. McKnight, W.E. Turner, A. Youngheim, Frank Carpenter, J.A. Menefee, and A.N. Benedict" *Page 268 
— who are parties thereto, have not been served with the case-made herein and are not parties to the proceeding, and this court, therefore, has no jurisdiction to review said judgment. This contention seems to be well supported by the authorities.
Weisbender v. School District, 24 Okla. 173, 103 P. 639, and Southwestern Surety Ins. Co. v. Hall, 40 Okla. 447,139 P. 305, cited by counsel for defendants in error in support of their motion, seem to be entirely in point. The motion to dismiss is not resisted by the plaintiff in error.
For the reason stated the motion to dismiss is sustained.
All the Justices concur.